ATTACHMENT A TO FORMAL ATTORNEY GENERAL OPINION                          HIPAA PRIVACY MATRIX DISCLOSURES TO LAW ENFORCEMENT
Reason for               HIPAA Cite            Required or Permitted                                               In Response or Voluntarily
Disclosure
Required by law          45 C.F.R.             Required by Colorado law, C.R.S.                                    Can volunteer under HIPAA
                         164.512(a) and        12-36-135, to                                                       must report under Colorado
                         164.512(f)(1)(i)      report at once to law enforcement, any injury a                     law.
                                               provider believes to be the result of a
                                               criminal act.
                                               Disclosure limited to information on observed
                                               injury.
                         45 C.F.R.             Required by court order or warrant; subpoena or
                         164.512(f)(1)(ii)     summons issued by a
                                               judicial officer; grand jury
                                               subpoena; administrative and civil subpoena; or
                                               civil or investigative demands authorized by law if
                                               the information sought is relevant, specific, limited
                                               and material to a
                                               law enforcement inquiry and deidentified
                                               information could not reasonably be
                                               used.
To identify or           45 C.F.R.             Permitted to locate a                                               In response to a
locate a suspect,        164.512(f)(2)         suspect, fugitive, material witness or                              law enforcement
fugitive, material                             missing person but may only disclose name; address; date            official's request
witness or missing                             and place of birth; social security number; ABO blood type          to locate or identify a
person                                         and rh factor; type of injury; date and time of treatment; date     suspect, fugitive,
                                               and time of death; and description of distinguishing physical       material witness or
                                               characteristics including height, weight, gender, race, hair        missing person.
                                               and eye color, presence or absence of facial hair, scars and
                                               tattoos. No DNA information may be disclosed.
Information about a      45 C.F.R.             Permitted to disclose information about a                           In response to law
victim or suspected      164.512(f)(3)         person                                                              enforcement official's request
victim of a crime                              who is or is suspected to be a
                                               victim of a
                                               crime if:
                                               Individual consents; or
                                               Consent not possible because of incapacity or
                                               emergency circumstance and law enforcement
                                               represents that information is needed to determine
                                               whether a
                                               violation of law has occurred by a
                                               person
                                               other than the victim and the information is not
                                               intended to be used against the victim, immediate
                                               law enforcement activity depends on the disclosure
                                               that would be materially and adversely affected by
                                               waiting for the individual's consent, and in the
                                               exercise of the covered entity's professional
                                               judgment the disclosure is in the best interest of the
                                               victim.
Disclosures about a      45 C.F.R.             Permitted under HIPAA if the covered entity has a                   Can volunteer under HIPAA
Decedent where           164.512(f)(4)         suspicion that the death may have resulted from                     Must report under Colorado
provider suspects                              criminal conduct.                                                   law
criminal activity
caused death                                   Colorado law requires the reporting of injuries
                                               believed to be the result of a
                                               criminal act.
Crime on the             45 C.F.R.             Permitted if the covered entity believes                            Can volunteer under HIPAA
premises of a            164.512(f)(5)         in good faith the protected health
covered entity                                 information constitutes evidence of
                                               criminal conduct occurring on the premises
                                               of the covered entity.
In a medical emergency,  45 C.F.R.             Permitted if emergency is not on the covered entity's               Can alert law enforcement
about the commission     164.512(f)(6)         premises to alert law enforcement to the commission and             and volunteer
and nature of a crime,                         nature of a crime; the location of the crime or the victim of
the location of the                            crime; and the identity, description and location of the
crime, crime victims,                          perpetrator of the crime.
and the perpetrator of
the crime.
To report child abuse    45 C.F.R.             Required to report under Colorado law, C.R.S. 19-3-304,             Can volunteer under HIPAA
and neglect              164.512(b)(1)(ii)     to county social services or local law enforcement agency.          Must report under Colorado
                                               Permitted by HIPAA to a government authority authorized             law
                                               by law to receive reports of child abuse or neglect.
To report abuse,         45 C.F.R.             Colorado law, C.R.S. 12-36-135, requires the                        Can volunteer under HIPAA
neglect and domestic     164.512(c)            reporting of injuries the provider believes resulted                Under Colorado law, must
violence (other than                           from a                                                              report injuries from criminal
child abuse)                                   criminal act including domestic violence.                           conduct including domestic
                                                                                                                   violence
                                               For disclosures beyond the observed injury,
                                               HIPAA permits disclosures to report a
                                               person the
                                               covered entity reasonably believes to be a
                                               victim of
                                               abuse, neglect, or domestic violence to a
                                               government authority authorized by law to receive
                                               report of abuse if:
                                               1. The individual consents, or
                                               2. The disclosure is expressly authorized by
                                               statute and the CE believes the disclosure is
                                               necessary to prevent serious harm to the
                                               individual or other potential victims, or
                                               3. The disclosure is expressly authorized by
                                               statute and the individual cannot agree because
                                               of incapacity and law enforcement official
                                               authorized to receive a
                                               report represents that
                                               disclosure will not be used against the
                                               individual, immediate law enforcement activity
                                               depends upon the disclosure and would be
                                               materially and adversely affected by waiting for
                                               the individual's consent.
                                               Must inform the individual of these disclosures.
To avert a               45 C.F.R.             Permitted by HIPAA if the covered entity has a                      Can volunteer under HIPAA
serious threat           164.512(j)            good faith belief the disclosure is necessary to                    Colorado may impose a
to health or safety.                           prevent or lessen a                                                 duty to warn
                                               serious and imminent threat to a
                                               person or public health or safety, and
                                               Is to a
                                               person reasonably able to prevent or lessen
                                               the threat, including the target of the threat; or
                                               Is necessary for law enforcement to identify or
                                               apprehend an individual: because of a
                                               statement
                                               by an individual admitting participation in a
                                               violent crime that the CE reasonably believes may
                                               have caused serious physical harm to the victim,
                                               or where it appears from all the circumstances
                                               that the individual has escaped from a
                                               correctional institution or from lawful custody.
                                               Disclosures limited to the statement by the
                                               individual and the limited information in section
                                               164.512(f)(2)(i).
                                               Disclosure not permitted if statement is learned in
                                               the course of treatment to affect the propensity to
                                               commit criminal conduct, or through a
                                               request to
                                               initiate or be referred to treatment.
                                               Colorado courts may impose a
                                               duty to warn third
                                               persons under Tarasoff. See Ryder v. Mitchell,
                                               54 P.3d 885 (Colo. 2002).
Patient Authorization    45 C.F.R.             Disclosure is permitted pursuant to the individual's                HIPAA permits, Colorado
                         164.508               HIPAA-compliant authorization form, except for certain              theft of medical records
                                               uses of psychotherapy notes.                                        statute requires patient
                                                                                                                   consent